 In the Matter of DICTAPHONE CORPORATIONandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 2-R-6118.-Decided April 1. ,1946Mr. James J. Winters,of New York City, andMr. Charles J. Hodge,of Bridgeport, Conn., for the Company.Miss Marian DanforthandMr. Joseph Caiazza,of Bridgeport,Conn., for the Union.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Electrical, Radio& Machine Workers of America, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Dictaphone Corporation, Bridgeport,Connecticut, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge Turitz, Trial Examiner. The hearing was held at Bridgeport,Connecticut, on February 1, 4, and 6, 1946.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDictaphone Corporation, a New York corporation, with its prin-cipal office in New York City, and branch and district sales officesthroughout the United States, has a factory at Bridgeport, Connect-67 N. L R. B., No. 41.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDicut, and a subdivision at Fairfield, Connecticut, 4 miles distant.TheCompany manufactures and sells dictating, recording, transcribing,and resurfacing machines.During the year 1945, the Company pur-chased raw materials consisting of metals, plastics, rubber, fiber, andelectronic components, valued in excess of $500,000, more than 50 per-cent of which represented shipments to the Bridgeport factory frompoints outside the State of Connecticut.During the same period, theCompany sold finished productsamounting in value toover $500,000,over 80 percent of which represented shipments to points outside theState.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.It. TILE ORGANIZATIONINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONBy letter dated December 6, 1945, the Union advised the Companythat it represented a majority of the Company's employees, and re-quested recognition as their exclusive bargaining representative.TheCompany has refused such recognition until the Union has been cer-tified by the Board.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITThe Union requests a unit covering all production, maintenance,and shipping employees in the Company's Bridgeport plant, includ-ing inspectors, expediters, truck drivers, store employees, andtruckers, but excluding watchmen, guards, timekeepers, time-studyemployees, engineering employees, production planners, office em-'The Field Examiner reported that the Union submitted 343 cards,and that the cardsare dated as follows:15 from January to April 1945,185 from May to August 1945, 42in September and October 1945, 42 in November and December1945, , ,nd 59 are undated,There are approximately 690 employees in the appropriate unit.At the hearing,the Company moved to dismiss the petition on the ground that theUnion had failed to make a showing of present substantial representation among theemployees in the unit petitioned for inasmuch as 200 cards are over 6 months old and 59are undated.We find the contention to be without merit, and the motion is herebydenied.See Matter of Baker & Company,Inc,65N L R B.646, and cases cited therein. DICTAPHONE CORPORATION309ployees, sales employees, foremen's clerks, assistant foremen, foremen,and all supervisors with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action.The Company would, however,extend the scope of the unit to include employees in its Fairfieldplant, and takes the further position that, in any event, the follow-ing employees should be excluded from any unit found appropriate:all inspectors in Departments 9, 22, and 41; electric motor inspectorsin Department 20, and the expediters.The Fairfield plant:The Company contends that the Fairfield plantis in effect part of the Bridgeport plant, and that the unit shouldinclude employees in both plants.The Company commenced oper-ations at Fairfield in 1941, because there was insufficient space inBridgeport to handle the reconditioning of old machines. In thelatter part of 1944 the Company set up assembly lines at the Fairfieldplant for its acoustical machine, which operation had previouslybeen carried on at Bridgeport.On or about December 30, 1945, theCompany began to transfer this operation back to Bridgeport.Atthe time of the hearing, only nine production employees, includinga supervisor, remained at Fairfield, and the Company planned toreturn them to the Bridgeport plant by February 15, 1946. TheCompany's plans, as revealed at the hearing, are to abandon produc-tive operations at Fairfield and install therein various sales and officedepartments, and a distribution center, and to have all maintenancework at the Fairfield plant performed by employees working out ofthe Bridgeport plant, as heretofore.Although the Company hasindicated that the distribution center at Fairfield will include someshipping employees, the evidence indicates that its plans are at bestonly speculative.In view of the probability that the Company hasalready discontinued, or will very shortly discontinue, its productiveoperations at Fairfield, and because of the present impossibility ofestablishing the nature of the resulting integration between thetwo plants once the change over of the Fairfield plant has been com-pleted, we perceive no present basis for extending the scope of theunit to embrace any employees at Fairfield.Accordingly, we shallexclude employees at the Fairfield plant from the unit.Inspectors:The Union would include in the unit all inspectors,while the Company disputes the inclusion of only those inspectors inDepartments 9, 22, and 41. and electric motor inspectors in Depart-ment 20.1Department 9 einploN s inter-departmental or floating in-spectors, bench inspectors, and salvage inspectors. Inter-depart-mental or floating inspectors, by the use of various testing equipment,check parts produced by the machines in the production departments'Departments 9, 22, and 41 are solely concerned withinspection,chile Department 20Is a productiondepartment. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor defects in quality, finish, and tolerances.Bench inspectors gaugea given lot of parts produced, and report on the number of defectiveparts therein, and salvage inspectors determine which parts can be,salvaged and which must be scrapped.After final assembly, themachines are given mechanical and acoustical tests with voltmeters,ammetersand other equipment by the inspectors in Department 22.The electronic equipment on the machines are tested by the inspectorsin Department 41, with respect to features listed on appropriate testsheets.The Company requires these inspectors in Department 41 tohave a trade school training in electronics, since the testing devicesused require a knowledge of this subject. In Department 20, the elec-tric motor inspectors make performance, poise and lead tests on motors,rejecting a motor for such things as rough commutators and speedirregularity.The tests depend principally on their judgment anddiscretion, rather than the measuring devices they use. In general,whenever any inspector discovers a defect, the operator or assemblerresponsible must correct it, and if that employee is found to be at fault,he may thereby suffer a loss of pay. In the event the supervisor of theoperator or assembler disagrees with the inspector as to his determina-tion that a part or machine is defective, the matter is taken up withthe inspector's foreman, and then with higher authority, the lattermaking the final decision as to the responsibility.All the inspectorsin issue work the same hours, and receive vacations on the same basisas the production employees.Some of the inspectors, especially thosein Department 41, are more highly skilled than many of the productionworkers.However, some toolmakers, who are more highly skilled andreceive more pay than these inspectors, are included in the proposedunit without objection by the Company.Nor has the Company ob-jected to the inclusion of other inspectors in other departments, al-though their duties are presumably similar.And the Company wouldalso include control box and armature inspectors in Department 20,who do routine checking on simple parts, because they perform someproduction work.It appears further that many inspectors were trans-ferred to their present positions from other jobs in the production,maintenance, and shipping departments.The Company's opposition to the inclusion in the unit of thesegroups of inspectors seems to be based upon its fear that such inclusionwould result in the passing of defective work of an operator or as-sembler which would otherwise be rejected.However, the effect of aninspector's activities on the status of the production employees is tooindirect to lend any substantial weight to this contention.Moreover,it is clear that improper inspection work would be traced to the in-spector thus affectifig his own position 3Accordingly, because the in-SeeMatter of Aluminum Company of America,52 N. L. R. B. 1040. DICTAPHONECORPORATION311spectors in issue have interests closely related to those of the otherinspectors, and to those of the production employees, and inasmuch asthere is no evidence in the record that they have -supervisory authorityover the production employees Whose work or machines they inspect,we shall include all inspectors in the unit.'Expediters :The Union would include expediters in the appropriateunit, whereas the Company would exclude them. It is the chief func-tion of the expediters who form part of the Shop Expediting Depart-ment to insure a proper flow of parts from the production departmentsto the Part Stores Department, each expediter being assigned to acertain area of the factory.At the beginning of each week the fore-man of the expediters gives each expediter a list of parts to be needed,and supplemental lists are distributed during the week.The expeditergives the supervisor of the production department making those partsa list of the parts needed, and arranges with that supervisor as to thetime within which the parts are to be produced. Should the super-visor advise the expediter that he cannot meet the time limit set, theexpediter reports that fact to his foreman, who then handles the matter.In carrying out his duties, the expediter consults with foremen, assist-ant foremen, group leaders, and set-up men in the production depart-ments assigned to him, but with no one below these levels.The expedi-ters are paid by the hour, and work the same schedule as the productionemployees.The record indicates that the duties of the expediters aredirectly concerned with production operations, and are unlike theessentially clerical duties of the production planners in the same de-partment, who prepare the list of parts to be required and submit themto the foreman of the department. In addition there is no evidencethat expediters exercise any managerial or supervisory authority.We shall, therefore, include expediters in the unit.5We find, therefore, that all production, maintenance, and shippingemployees in the Company's Bridgeport plant, including inspectors,expediters, truck drivers, store employees, and truckers, but excludingwatchmen, guards, timekeepers, time-study employees, engineeringemployees, production planners, office employees, sales employees,foremen's clerks, assistant foremen, foremen, supervisors, and all orany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.4 SeeMatter of Brad Foote Gear Works, Inc.,60 N. L R. B97; Matter of Crane Enamel-ware Company,56 N. L. R. B 259; andMatter of Snead & Company,55 N. L. R. B 1206SeeMatterof E. B.Gunzburg,Jacob Mandell, Sidney Scheinman and Arnold Schein-man, d/b/a Bridge Metal ProductsCo., 62 N. L. R. B. 644;Matter of Pacific Mills,60N. L. R. B. 467;Matter of Joseph Bancroft & Sons Company,60 N. L. R. B. 1053; andMatter of Consolidated Vultee Aircraft Corporation, Louisville Division,58 N. L. R. B.300. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe Company moved at the hearing that, if an election is ordered,its employees on military leave be permitted to cast ballots by mail.There were approximately 62 employees on military leave at the timeof the hearing as evidenced by a list of such employees received inevidence.We are of the opinion that the facts in this case do notsubstantially differ from those inMatter of South West PennsylvaniaPipe Lines .:sAccordingly, we shall grant the Company's motion andprovide for the mail balloting of employees in the armed forces whofall within the appropriate unit, subject to the conditions hereinaftermentioned.We shall direct that the question concerning representation beresolved by an election by secret ballot among employees in the ap-propriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Regional Director shall mail ballots to employees within theappropriate unit on military leave, provided one or more of the partieshereto, within seven (7) days after receipt of the Direction of Elec-tion, files with the Regional Director a list containing the names,most recent addresses, and work classifications of such employees.The Regional Director shall open and count the ballots cast by mailby employees on military leave,providedthat each ballot must bereturned to and received by the Regional Office within thirty (30)days from the date they were mailed to such employees by theRegional Director.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dictaphone Cor-poration, Bridgeport, Connecticut, an election by secret ballot shall6 64 N. LR. B. 1384.°A free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary, in order to avoidchallenges and post-election objections.Accordingly, the Board will make available toall interested parties any information of this nature furnished it by any other party. Inthe event that the parties should send the absentee voters information or literaturebearing directly or indirectly on the pending election,copies of all such documents shouldbe simultaneously filed with the Regional Office for inspection by or transmittal to theother parties.However, acceptance or transmittal of such literature by the Board'sOffice is not to be construed as conferring immunity on the filing party in the event thatobjections are later interposed concerning its content.The usual principles will apply. DICTAPHONE CORPORATION313be conducted as early as possible, but not later than forty-five (45)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine whether or notthey desire to be represented by United Electrical, Radio & MachineWorkers of America, C. 1. 0., for the purposes of collective bargaining.